547 F.2d 811
Carroll M. WILLIAMSON, Jr., Appellant,v.Evelyn Byrd WILLIAMSON et al., Appellees.
No. 76-1543.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 8, 1976.Decided Jan. 17, 1977.

Francis N. Crenshaw, Norfolk, Va.  (William E. McCardell, Jr., Crenshaw, Ware & Johnson, Norfolk, Va., on brief), for appellant.
Robert G. Doumar, Norfolk, Va.  (Doumar, Pincus, Knight & Harlan, Norfolk, Va., on brief), for appellees.
Before CRAVEN, WIDENER and HALL, Circuit Judges.
PER CURIAM:


1
Carroll Mac Williamson sued his half sister, Evelyn Byrd Williamson, in the district court to set aside a family agreement that determined the boundary line between lands inherited under the will of their father.  In a carefully prepared opinion, 407 F.Supp. 370 (E.D.Va.1976), the district judge held that the boundary-line agreement was valid as a family settlement of a dispute over the interpretation of the will and that the agreement, under Virginia law applicable to this diversity jurisdiction case, effectively conveyed any interest which Carroll Mac Williamson may have had to the tract in dispute and effectively barred the plaintiff from asserting claim to the property.  We agree, and affirm for the reasons stated by Judge Clarke.


2
AFFIRMED.